Citation Nr: 1106405	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-26 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1955 to 
September 1957.  The Veteran is deceased and the appellant is the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that further development is 
necessary on the claim, including pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§5100, 
5102, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2010), and 
implemented at 38 C.F.R. §§3.102, 3.156(a), 3.159 and 3.326 
(2010).

The Veteran died in May 2008 and the certificate of death lists 
the immediate causes of death as heart disease due to 
hypertension and high cholesterol.  At the time of his death, 
service connection was in effect for varicose veins (rated as 30 
percent).  The appellant contends that the Veteran's service-
connected varicose veins contributed to the Veteran's circulatory 
disease, the end result being the progression of heart disease, 
hypertension and high cholesterol, which ultimately resulted in 
the Veteran's death.

Initially, the Board observes that the Veteran's terminal 
hospital records have not been associated with the claims file.  
His death certificate reflects that he was an inpatient at 
Englewood Hospital at the time of his death; thus, the RO should 
obtain the terminal records from this hospital.

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, particularly, 
autopsy reports.  38 C.F.R. §3.312(a) (2010).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. §3.312(b).

Contributory cause of death is inherently one not related to the 
principal cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it causally shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. §3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. §3.312(c)(2).

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be assumed.  
38 C.F.R. §3.312(c)(3).

The Veteran's VA treatment records currently found in the claims 
file indicate that the Veteran suffered from disorders of the 
circulatory system, which affect a vital organ, i.e., the heart.  
As such, the Board finds that a VA medical opinion would be 
helpful in adjudicating this case, especially given the possible 
association between varicose veins, circulatory problems and 
heart disease.

Furthermore, the appellant indicated in October 2008 that the 
Veteran received all of his medical care at the East Orange, New 
Jersey and Hackensack, New Jersey VA medical centers.  Included 
in the claims file are VA treatment records from the East Orange 
VA medical center dated February 2008 and March 2008, which 
detail the Veteran's varicose vein, hypertension and 
hyperlipidemia symptomatologies.  No VA treatment records from 
the Hackensack VA medical center have been associated with the 
claims file.  Accordingly, the RO should obtain from the 
Hackensack and East Orange VA medical centers the Veteran's VA 
treatment records from May 2003 until his death in May 2008.  By 
including these documents in the claims file, a more complete 
picture of the Veteran's circulatory disease will be provided, 
which will allow the above-mentioned VA examiner to make a more 
thorough evaluation as to whether the Veteran's service-connected 
varicose veins contributed to his death.

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
which held that, specific to a claim for Dependency and Indemnity 
Compensation (DIC) benefits, VA's notice requirements include (1) 
a statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  The September 2008 VCAA letter sent to the 
appellant failed to provide a statement of the condition, in this 
case varicose veins, for which the Veteran was service-connected 
at the time of his death.  Thus, proper notice should be provided 
to the appellant on remand.  The RO should then attempt to obtain 
any additional evidence for which the appellant provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. §3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
corrective VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. §3.159(b) that 
provides: (1) a statement of the condition 
for which the Veteran was service-
connected at the time of his death (i.e., 
varicose veins); (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  The notice letter 
should be sufficiently "tailored" and 
must respond to the particulars of the 
application submitted, as outlined by the 
Court in Hupp.

2.	The RO should assist the appellant in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. §3.159.  
In any event, the RO should attempt to 
obtain the terminal hospital records from 
Englewood Hospital.

3.	Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Hackensack VA medical center and 
the East Orange VA medical center from May 
2003 until May 2008.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§3.159(c) with regard to requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

4.	Once the foregoing actions are completed, 
the RO should then forward the claims file 
to a VA physician to provide an adequate 
opinion regarding the connection between 
the Veteran's service-connected varicose 
vein condition and his death.  The claims 
file and a copy of this REMAND must be 
made available to and reviewed by the 
physician in connection with formulating 
the opinion.  The physician should provide 
an opinion as to whether it is more 
likely, less likely, or at least as likely 
as not that the Veteran's service-
connected varicose veins condition 
contributed to his death.  (The term "as 
likely as not" does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the physician's expert 
opinion, it is as medically sound to find 
in favor of the physician's conclusion as 
to find against it).  The physician should 
then provide a rationale for the opinion, 
and make reference to all relevant medical 
records which support this rationale.

5.	After the following development has been 
completed, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West Supp. 2010), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. §20.1100(b) 
(2010).


